Citation Nr: 1243319	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-13 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for blindness.  

2.  Entitlement to service connection for special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND


The Veteran had active military service from March 1951 to June 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and in Montgomery, Alabama, respectively.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).)  

In the April 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for blindness.  In the May 2008 rating decision, the RO denied the Veteran's claim of entitlement to SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound.  

In August 2011, the Veteran and his spouse testified during a Board videoconference hearing before a Veterans Law Judge (VLJ).  (A transcript of the hearing has been associated with the claims file.)  Thereafter, in October 2011, the Board reopened the Veteran's claim of entitlement to service connection for blindness and remanded the underlying claim for service connection, along with the Veteran's claim of SMC, for additional development.  

While the Veteran's claim was in remand status, the VLJ who conducted the August 2011 videoconference hearing left the Board.  The Veteran was advised of this fact in a November 2012 letter from the Board, and given an opportunity for another Board hearing with a different VLJ.  See e.g., 38 C.F.R. § 20.707 (2012).  Later that same month the Board received the Veteran's request for another Board videoconference hearing.  

In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded due process of law.  See 38 U.S.C.A. § 7104 (West 2002).  Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a VLJ.  The Veteran should be notified in writing (at his latest address of record) of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

